         Case 3:18-cv-00056-SDD-RLB           Document 53       05/27/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


RENEE SOLIS                                                        CIVIL ACTION

VERSUS

OUR LADY OF THE LAKE
ASCENSION COMMUNITY                                                18-56-SDD-RLB
HOSPITAL, INC. d/b/a ST. ELIZABETH’S
HOSPITAL


                                            RULING

        This matter is before the Court on the Motion for Summary Judgment1 filed by

Defendant, Our Lady of the Lake Ascension Community Hospital, Inc., d/b/a St.

Elizabeth’s Hospital (“St. Elizabeth’s”). Plaintiff, Renee Solis (“Plaintiff”) has filed an

Opposition2 to this motion, to which St. Elizabeth’s filed a Reply.3 Because Plaintiff’s

claims are prescribed as a matter of law, St. Elizabeth’s motion shall be granted.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiff is a deaf individual that communicates primarily in American Sign

Language (“ASL”), who does not read English well and does not understand complex

vocabulary in English.4 On March 8, 2016, Plaintiff claims that she went to the emergency

room at St. Elizabeth’s due to pain in her left shoulder following a shot previously

administered in that shoulder by her physician.5


1
  Rec. Doc. No. 33.
2
  Rec. Doc. No. 34.
3
  Rec. Doc. No. 37. Both Parties filed supplemental memoranda which the Court has considered. Rec.
Doc. Nos. 46, 47, & 48.
4
  Rec. Doc. No. 34-2, ¶¶ 3,5.
5
  Rec. Doc. No. 34-4, Solis Dep. 31:19-32:15; see also R. Doc. No. 1, ¶¶ 15-17.
60446
                                                                                       Page 1 of 7
            Case 3:18-cv-00056-SDD-RLB              Document 53    05/27/20 Page 2 of 7



           Upon her arrival at St. Elizabeth’s, Plaintiff requested an interpreter by a written

note.6 Plaintiff claims she continually requested an interpreter throughout this March 8

visit,7 but she was instead forced to write notes back and forth with the treating physician

and hospital staff regarding her care.8 Plaintiff also claims that, despite St. Elizabeth’s

staff bringing Video Remote Interpreting (“VRI”) technology to her room,9 the VRI was not

used, and Plaintiff was forced to communicate via written notes and gestures.10 Due to

this lack of communication, Plaintiff contends she was given codeine, a medicine to which

she is allergic.11 After being given codeine, Plaintiff was discharged; however, because

she subsequently became very ill, she returned to St. Elizabeth’s emergency room later

that same night.12 Plaintiff was admitted to St. Elizabeth’s and was discharged two days

later.13

           Plaintiff filed this lawsuit on January 24, 2018, alleging that St. Elizabeth’s failed to

accommodate her disability which resulted in her experiencing “anxiety, indignity,

emotional distress, segregation, invasion of her civil rights, denial of self-determination,

embarrassment, and inconvenience.”14 Plaintiff filed suit alleging disability discrimination

under Section 1557 of the Patient Protection and Affordable Care Act (“ACA”).15

           St. Elizabeth’s has moved for summary judgment on several grounds, primarily

arguing that Plaintiff’s claims are prescribed as a matter of law. Because the Court finds


6
  Id. at 36:17-37:3.
7
  Id. at 44:4-7.
8
  Id. at 37-40.
9
  Rec. Doc. No. 34-5, Charlton dep. 43:6-19.
10
   Id. at 45:4-14; 61: 20-24.
11
   Rec. Doc. No. 34-4, Solis dep. 51:19-21.
12
   Id. at 34-35.
13
   Id. at 34:20-35:4.
14
   Rec. Doc. No. 34, p. 4 (citing Rec. Doc. No. 1, ¶ 37).
15
   42 USC § 18116.
60446
                                                                                         Page 2 of 7
         Case 3:18-cv-00056-SDD-RLB               Document 53         05/27/20 Page 3 of 7



that Plaintiff’s claims are prescribed, the Court need not consider the alternative grounds

argued by St. Elizabeth’s.

II.     LAW AND ANALYSIS

        A.      Summary Judgment Standard

        A court should grant a motion for summary judgment when the movant shows “that

there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.”16 The party moving for summary judgment is initially responsible for

identifying portions of pleadings and discovery that show the lack of a genuine issue of

material fact.17 A court must deny the motion for summary judgment if the movant fails

to meet this burden.18

        If the movant makes this showing, however, the burden then shifts to the non-

moving party to “set forth specific facts showing that there is a genuine issue for trial.”19

This requires more than mere allegations or denials of the adverse party's pleadings.

Instead, the nonmovant must submit “significant probative evidence” in support of his

claim.20 “If the evidence is merely colorable, or is not significantly probative, summary

judgment may be granted.”21

        A court may not make credibility determinations or weigh the evidence in ruling on

a motion for summary judgment.22 The court is also required to view all evidence in the

light most favorable to the non-moving party and draw all reasonable inferences in that


16
   Fed. R. Civ. P. 56.
17
   Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995).
18
   Id.
19
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (quotations omitted).
20
   State Farm Life Ins. Co. v. Gutterman, 896 F.2d 116, 118 (5th Cir. 1990).
21
   Anderson, 477 U.S. at 249 (citations omitted).
22
   Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).
60446
                                                                                        Page 3 of 7
         Case 3:18-cv-00056-SDD-RLB                 Document 53        05/27/20 Page 4 of 7



party's favor.23 Under this standard, a genuine issue of material fact exists if a reasonable

trier of fact could render a verdict for the nonmoving party.24

        B.      Statute of Limitations Applicable to the ACA

        St. Elizabeth’s contends Plaintiff’s claims are untimely because her lawsuit was

filed more than one year beyond the date of her alleged injuries. Plaintiff does not dispute

this fact, but she contends that the applicable statute of limitations is four years, not one

year, as St. Elizabeth’s maintains.

        Notably, Section 1557 of the ACA does not provide an independent enforcement

mechanism, but it explicitly states that “[t]he enforcement mechanisms provided for and

available under such title VI, title IX, section 504, or such Age Discrimination Act shall

apply for purposes of violations” of section 1557.25 While the ACA lacks a specific statute

of limitations, St. Elizabeth’s contends that, because the ACA explicitly adopts the

enforcement mechanisms of the Rehabilitation Act (“RA”) for disability discrimination, it

naturally follows that the same statute of limitations should apply to enforcement claims

under the ACA. Claims under the RA are subject to the particular state’s limitations period

for person injury actions26 which, in Louisiana, is one year.27 St. Elizabeth’s argues that

any other conclusion would be “illogical;”28 thus, because Plaintiff filed this lawsuit on

January 24, 2018 for an incident that occurred on March 8, 2016, her claims are untimely



23
   Clift v. Clift, 210 F.3d 268, 270 (5th Cir. 2000).
24
   Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).
25
   42 U.S.C. § 18116(a). The ACA borrows the enforcement mechanisms from the following anti-
discrimination statutes: Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d et seq.; Title IX of the
Education Amendments of 1972, 20 U.S.C. § 1681 et seq.; the Age Discrimination Act, 42 U.S.C. § 6101
et seq.; and Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794.
26
   See Frame v. City of Arlington, 657 F.3d 215, 237 (5th Cir.2011).
27
   La. Civ.Code art. 3492 (“Delictual actions are subject to a liberative prescription of one year.”).
28
   Rec. Doc. No. 33-1, p. 6.
60446
                                                                                                 Page 4 of 7
         Case 3:18-cv-00056-SDD-RLB           Document 53    05/27/20 Page 5 of 7



and should be dismissed.

        Plaintiff acknowledges that the ACA borrows from the cited anti-discrimination

statutes and mandates application of their enforcement mechanisms.29                  Plaintiff

nevertheless contends that, because the ACA fails to provide a specific statute of

limitations, the four-year catchall statute of limitations set forth in 28 U.S.C. § 1658(a)

applies. 28 U.S.C. § 1658(a) provides that, “[e]xcept as otherwise provided by law, a civil

action arising under an Act of Congress enacted after [December 1990] may not be

commenced later than 4 years after the cause of action accrues.” Plaintiff contends that,

“Section 1658(a) thus alleviates the host of problems caused by the absence of a statute

of limitations in a federal law and the resulting need for a federal court to determine the

most applicable state statute of limitations to borrow.”30 Plaintiff relies on the decision by

the district court for the District of Columbia in Palacios v. Medstar Health, Inc., wherein

the plaintiff brought discrimination claims under Section 1557 of the ACA, and the court

applied the catchall statute of limitations set forth in 28 U.S.C. § 1658(a).31 Plaintiff also

argued that St. Elizabeth’s failed to direct the Court to any applicable jurisprudence to the

contrary.

        Since Plaintiff’s filing, however, another section of this Court has squarely

addressed this issue. In Ward v. Our Lady of the Lake Hospital, Inc.,32 nearly identical

claims were brought under Section 1557 of the ACA. The defendant moved for summary

judgment on the basis of prescription, and the plaintiff argued, as does Plaintiff herein,



29
   Rec. Doc. No. 34, p. 5.
30
   Id.
31
   298 F.Supp.3d 87 (D. D.C., 2018).
32
   2020 WL 414457 (M.D. La. Jan. 24, 2020).
60446
                                                                                    Page 5 of 7
          Case 3:18-cv-00056-SDD-RLB                 Document 53         05/27/20 Page 6 of 7



that the four-year catchall statute of limitations in 28 U.S.C. § 1658(a) applied. Judge

Brian Jackson rejected the plaintiff’s argument, holding:

        For purposes of this case, the relevant anti-discrimination statute is Section
        504 of the Rehabilitation Act. This is due to the fact that Plaintiff alleges
        discrimination on the basis of disability. (Doc. 1 at 2). The Fifth Circuit has
        held that claims under the Rehabilitation Act are subject to the relevant
        state's limitations period for personal injury actions. Frame v. City of
        Arlington, 657 F.3d 215, 237 (5th Cir. 2011). In Louisiana, the applicable
        prescriptive period is one year. La. Civ. Code Ann. art. 3492. Plaintiff
        therefore had one year to bring her claim. Because she filed her complaint
        on April 11, 2018, more than two years after her June 16, 2015 emergency
        room visit, and more than a year after her May 14-15, 2016 emergency
        room visit, her claim is untimely. See Vega-Ruiz, 2020 WL 207949, at *4
        (applying the state statute of limitations to a Section 1557 claim). Thus,
        Defendant's motion for summary judgment must be granted.33

        In Ward, Judge Jackson cited the decision by the Eastern District of New York in

Vega-Ruiz v. Northwell Health.34 In Vega-Ruiz, the court applied the state’s statute of

limitations, finding that the plaintiff’s ACA claim was, in effect, a RA claim. The court

reasoned that, “[al]though the complaint formally alleges a violation of the ACA, Plaintiff’s

claim is made possible by the Rehabilitation Act.”35 Further, because the plaintiff’s

“arguments regarding the sufficiency of her allegations recite the standard for stating a

Section 504 Rehabilitation Act claim[,]” her claim “could have been brought directly under

the Rehabilitation Act.”36 The court also considered the fact that “other courts dealing

with discrimination claims under both the ACA and Rehabilitation Act have found it

unnecessary to analyze ACA claims where there is also an Rehabilitation Act claim



33
   Id. at *2.
34
   2020 WL 207949 (E.D. N.Y. Jan. 14, 2020).
35
   Id. at *3 (citing Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 382 (2004)).
36
   Id. (citing Loeffler v. Staten Island Univ. Hosp., 582 F.3d 268, 275 (2d Cir. 2009) (Rehabilitation Act claim
brought before enactment of the ACA by deaf wife of patient against hospital for, inter alia, failure to provide
ASL translator)).
60446
                                                                                                    Page 6 of 7
         Case 3:18-cv-00056-SDD-RLB               Document 53        05/27/20 Page 7 of 7



‘because Section 1557 [of the ACA] explicitly incorporates Section 504 of the

Rehabilitation Act.’”37

        This Court agrees with the reasoning and analysis of the Vega-Ruiz court and its

application by Judge Jackson in Ward. The Court finds that the one-year statute of

limitations applies to Plaintiff’s claims brought under the ACA; therefore, her claims are

prescribed, and St. Elizabeth’s is entitled to summary judgment.

III.    CONCLUSION

        For the reasons set forth above, St. Elizabeth’s Motion for Summary Judgment38

is GRANTED. Judgment shall be entered accordingly.

        IT IS SO ORDERED.

        Baton Rouge, Louisiana, this 27th day of May, 2020.


                                                S
                                                ____________________________________
                                                SHELLY D. DICK
                                                CHIEF DISTRICT JUDGE
                                                MIDDLE DISTRICT OF LOUISIANA




37
   Id. (quoting Vega-Ruiz v. Montefiore Med. Ctr., 2019 WL 3080906, at *3 n.3 (S.D.N.Y. July 15, 2019)
(citing Southeast Pennsylvania Transp. Auth. v. Gilead Scis., Inc., 102 F. Supp. 3d 688, 698-99 (E.D. Pa.
2015); Weinreb v. Xerox Business Services, LLC Health and Welfare Plan, 323 F.Supp.3d 501, 520-21
(S.D.N.Y. 2018))).
38
   Rec. Doc. No. 33.
60446
                                                                                             Page 7 of 7
